UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6262


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH M. MONTGOMERY, JR., a/k/a Richard E. Main,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:98-cr-00289-REP-RCY-1)


Submitted:   May 18, 2016                     Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth M. Montgomery, Jr., Appellant Pro Se.    Richard Daniel
Cooke, David Thomas Maguire, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth    M.     Montgomery,     Jr.,        appeals     from    the     district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion

to reduce his sentence.          A district court’s decision on whether

to reduce a sentence under § 3582(c)(2) is reviewed for abuse of

discretion,    while    its    conclusion          on   the   scope   of     its    legal

authority    under   that     provision       is    reviewed    de    novo.        United

States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010).                           Our review

of the record reveals that the district court did not abuse its

discretion in denying Montgomery relief.                      See United States v.

Smalls, 720 F.3d 193 (4th Cir. 2013).                     Accordingly, we affirm

the district court’s order.            United States v. Montgomery, No.

3:98-cr-00289-REP-RCY-1 (E.D. Va. Feb. 5, 2016).                            We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials         before      this    court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2